UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1166



ROBERT P. KELLY,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-1307-A)


Submitted:   September 21, 1999       Decided:   September 29, 1999


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathleen G. Walsh, ASHCRAFT & GEREL, Alexandria, Virginia, for Ap-
pellant. Helen F. Fahey, United States Attorney, Joel E. Wilson,
Special Assistant United States Attorney, James J. Gigliotti, Third
Year Law Student, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert P. Kelly appeals the district court’s order granting

the Government’s motion to dismiss his civil complaint filed pur-

suant to the Federal Tort Claims Act.   See 28 U.S.C. §§ 1346(b),

2671-80 (1994).   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.   See Kelly v. United

States, No. CA-98-1307-A (E.D. Va. Dec. 8, 1998).*      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 7, 1998, the district court’s records show that it was
entered on the docket sheet on December 8, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court’s decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2